       Case 2:19-cv-01020-KG-CG Document 52 Filed 06/19/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

NATIONAL AMERICAN INSURANCE
COMPANY, et al.,

      Plaintiffs,

v.                                                        CV No. 19-1020 KG/CG

IRIS RODRIQUEZ, as the Personal
Representative of the ESTATE OF
CHAD ZACK RODRIQUEZ, et al.,

      Defendants.


               ORDER VACATING EXPEDITED BRIEFING SCHEDULE
                          AND MOTION HEARING

      THIS MATTER is before the Court on counsel’s communication that the parties’

discovery dispute has been resolved.

      IT IS HEREBY ORDERED that the Court’s Order Setting Expedited Briefing

Schedule and Motion hearing, (Doc. 51), filed June 17, 2020, is VACATED.

      IT IS SO ORDERED.


                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
